DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abrahami et al (U.S. 20019/014959) and further in view of Bajaj et al (U.S. 2017/0243234).

As per claims 1,8,15 disclosed a system for providing a user interface for dynamic site compilation in a cloud-based content hub environment, comprising: a computer including a microprocessor; a cloud-based content hub comprising an application interface adapted to receive commands (Paragraph. 0283); a content management system comprising at least one database; a website development kit having a connection to at least the content management system and a user interface; and a web server [For example, the three combinations of elements 4724 may each link to a different column in a database corresponding to the content they should each extract from the database. In this manner, while the three combinations of elements 4724 have a common layout, each has different textual or graphical content] (Paragraph. 0446), each of the content items being stored at the content management system; wherein the content analytics engine performs an optimization analysis of a content item of the plurality of content items [In other embodiments, Webserver Execution Instance 826 may be chosen based on a policy that accounts for differences among Web server Execution Instances 826 that makes them suitable or more optimal to handle the request (e.g., geographical location, applications running, memory available, processing power, disk/memory fragmentation level etc.)] (Paragraph. 0299); 

However Abrahami did not disclose in detail wherein a result of the optimization analysis of the content item of the plurality of content items is displayed via the graphical user interface.  

In the same field of endeavor Bajaj disclosed, “In some embodiments, the object identification technique described herein reduces or eliminates the need to directly access or select code when tagging website objects for analytical purposes. In a specific example, certain embodiments enable a non-technical user to use a graphical user interface to input the terms "Add to Cart" and automatically add analytics tags to all object types of an "Add to Cart" website object, such as buttons, links and images, thus, handling the code variations for the object types](Paragraph. 0015).



2.      As per claims 2,9,16 Abrahami-Bajaj disclosed wherein the content analytics engine monitors and records content analytics associated with the content item of the plurality of content items; and wherein the content analytics engine monitors and records consumption analytics associated with the at least one content item published at the web server [The system may also support multiple concurrently defined software routers, with the website building system 100 performing an initial analysis of a received URL to determine which of the defined software routers to use. Such analysis may make its determination based on the received URL, based on definitions included in URL Associations DB 220 or based on additional information or conditions (such as system environment conditions] (Abrahami, Paragraph. 0240).  

3. 	As per claims 3,10,17 Abrahami-Bajaj disclosed wherein the content analytics associated with the content item and the consumption analytics associated with the content item are recorded in the cache associated with the content analytics engine [a software-based router may be configured to analyze the suffix of a URL or a parameter within a URL to determine what version of a webpage, or what content in a webpage, to display. All of the above may apply to URL's which are not directly typed by the user, but are otherwise received by the system (e.g. URL's generated automatically by another page or page-associated code in the website)] (Abrahami, Paragraph. 0240).  

4. 	As per claims 4,11,18 Abrahami-Bajaj disclosed wherein the optimization analysis of the content item of the plurality of content items comprises: computing a content qualification score of the content item of the plurality of content items; and computing a usage qualification score of the content item of the plurality of content items [In some embodiments, the object identification technique described herein reduces or eliminates the need to directly access or select code when tagging website objects for analytical purposes. In a specific example, certain embodiments enable a non-technical user to use a graphical user interface to input the terms "Add to Cart" and automatically add analytics tags to all object types of an "Add to Cart" website object, such as buttons, links and images, thus, handling the code variations for the object types] (Bajaj, Paragraph. 0015).  

5. 	As per claims 5,12,19 Abrahami-Bajaj disclosed wherein the optimization analysis of the content item of the plurality of content items further comprises: based upon the computed content qualification score and the usage qualification score, determining that the content item of the plurality of content items would be optimized as statically published content (Abrahami, Paragraph. 0271).  

6. 	As per claims 6,13 Abrahami-Bajaj disclosed wherein the result displayed via the graphical user interface comprises a representation of a suggestion to statically publish the content item of the plurality of content items (Abrahami, Paragraph. 0386).  

7. 	As per claims 7,14,20 Abrahami-Bajaj disclosed wherein the result displayed via the graphical user interface comprises a representation of a decision to statically publish the content item of the plurality of content items [In some embodiments, the object identification technique described herein reduces or eliminates the need to directly access or select code when tagging website objects for analytical purposes. In a specific example, certain embodiments enable a non-technical user to use a graphical user interface to input the terms "Add to Cart" and automatically add analytics tags to all object types of an "Add to Cart" website object, such as buttons, links and images, thus, handling the code variations for the object types] (Bajaj, Paragraph. 0015).  

Conclusion

8.    Any inquiry concerning this communication or earlier communication from the examiner should be directed to Adnan Mirza whose telephone number is (571)-272-3885.

9.	The examiner can normally be reached on Monday to Friday during normal business hours. The Examiner’s Supervisor Rupal Dharia can be reached 571-272-3880. The fax for this group is (703)-746-7239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

10. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for un published applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/ADNAN M MIRZA/Primary Examiner, Art Unit 2443